J. S55028/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                                            :
                    v.                      :
                                            :
RUBAN PICHIRILO                             :
                          Appellant         :
                                            :     No. 3233 EDA 2015

                     Appeal from the Order October 1, 2015
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0005626-2013

BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                        FILED AUGUST 04, 2016

        Appellant, Ruban Pichirilo, has filed this pro se appeal from the

October 1, 2015 Order entered in the Court of Common Pleas of Lehigh

County denying his Motion for Sentencing Transcripts. We affirm.

        On July 16, 2014, Appellant entered a plea of guilty to one count of

Aggravated Assault.1       On January 12, 2015, the trial court sentenced

Appellant to six and a half to twenty years’ incarceration. Appellant did not

file a Post-Sentence Motion or direct appeal.




*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 2702(a)(1).
J. S55028/16


      On September 28, 2015, Appellant filed a pro se Motion for Sentencing

Transcripts. The trial court denied Appellant’s Motion on October 1, 2015.

This timely appeal followed.

      In Appellant’s sole issue on appeal, he claims that the trial court erred

in denying his request for sentencing transcripts in order to pursue an

appeal “thus interfering with [his] 1st Amendment to petition government for

redress.” Appellant’s Brief at 2.

      The trial court explained its decision to deny Appellant’s Motion as

follows:

           Constitutional due process and equal protection require
           that a criminal defendant be afforded copies of his trial
           transcripts in order to effectively proceed on appeal.
           Griffin v. Illinois, 351 U.S. 12[ ] (1956). A defendant is
           entitled to said transcripts if the same is requested within
           ninety days from the date of verdict. Commonwealth
           v. Bear, [ ]423 A.2d 1045 (1980) [emphasis added].
           After the ninety-day period the request is granted at the
           discretion of the Court. Commonwealth v. Ballem, [
           ]482 A.2d 1322 (1984). Where a request is untimely and
           invokes [the] discretion of the Court, the request must
           allege some basis, which would justify the exercise of the
           Court’s discretion. Id. In the instant case, [Appellant]
           filed his request for transcripts on or about September 28,
           2015. [Appellant’s] request is untimely in as much as
           [Appellant] entered a plea of guilty on July 16, 2014 and
           was sentenced on January 12, 2015.                 Moreover,
           [Appellant’s] request does not allege some basis that
           would demonstrate that a compelling reason exists for an
           exercise of our discretion and grant of [Appellant’s]
           request for transcripts.

Trial Ct. Order, 10/1/15, at fn 1.




                                      -2-
J. S55028/16


      We agree with the trial court. Our review of the record indicates that

Appellant’s   Motion   for   Sentencing   Transcript   was   patently   untimely,

Appellant having filed it more than eight months after the date of the

verdict. Appellant had no action pending at the time he filed it. Moreover,

Appellant did not include in his Motion a discussion of any grounds for the

trial court to, in its discretion, grant his Motion.   Accordingly, we find no

abuse of the trial court’s discretion in denying Appellant’s Motion for

Sentencing Transcripts. See Commonwealth v. Crider, 735 A.2d 730, 733

(Pa. Super. 1999) (holding a trial court is not required to grant a defendant’s

request for transcripts to pursue an appeal or PCRA relief where no such

action is pending); Ballem, supra at 1324.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/4/2016




                                     -3-